ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_03_EN.txt. 158

DISSENTING OPINION OF SIR ARNOLD McNAIR

In this case the Court has to decide whether certain areas of
water off the coast of Norway are high seas or Norwegian waters,
either territorial or internal. If they are high seas, then foreign
fishermen are authorized to fish there. If they are Norwegian waters,
then foreign fishermen have no right to fish there except with the
permission of Norway. I have every sympathy with the small
inshore fisherman who feels that his livelihood is being threatened
by more powerfully equipped competitors, especially when those
competitors are foreigners ; but the issues raised in this case con-
cern the line dividing Norwegian waters from the high seas, and
those are issues which can only be decided on a basis of law.

*
* *

The preamble and the executive parts of the Decrec of 1935 are
as’ follows :

“On the basis of well-established national titles of right ;

by reason of the geographical conditions prevailing on the
Norwegian coasts ;

in safeguard of the vital interests of the inhabitants of the
northernmost parts of the country ;

and in accordance with the Royal Decrees of the 22nd February,
1812, and 16th October, 1869, the 5th January, 1881, and the
gth September, 1880,

are hereby established lines of delimitation towards the high sea
of the Norwegian fisheries zone as regards that part of Norway
which is situated northward of 66° 28,8’ North latitude.

These lines of delimitation shall run parallel with straight base-
lines drawn between fixed points on the mainland, on islands or
rocks, starting from the final point of the boundary line of the
Realm in the easternmost part of Varangerfjorden and going as far
as Træna in the County of Nordland.

The fixed points between which the base-lines shall be drawn are

- indicated in detail in a schedule annexed to this Decree.”

[Schedule]

Mr. Arntzen, the Norwegian Agent and Counsel, told the Court
(October 5th) that :

46
159 DISSENTING OPINION OF SIR ARNOLD MCNAIR

‘‘The Decree of 1935 is founded on the following principles : the
Norwegian territorial zone is four sea-miles in breadth. It is measured
from straight lines which conform to the general direction of the
coast and are drawn between the outermost islands, islets and reefs
in such a way as never to lose sight of the land.”

Although the Decree of 1935 does not use the expression “terri-
torial sea” or “waters” or “zone”, it cannot be denied that the
present dispute relates to the Norwegian territorial sea. The Judg-
ment of the Court is emphatic on this point. The same point emerges
clearly from the United Kingdom’s Application instituting the pro-
ceedings and was insisted upon in the Norwegian written and oral
argument on numerous occasions. Thus, on October gth, the
Norwegian Counsel, Professor Bourquin, said :

‘‘What is the subject of the dispute ? It relates to the base-lines
—that is to say, to the lines from which the four miles of the Nor-
wegian territorial sea are to be reckoned....”

And again, in his oral reply he said on October 25th :

‘What [Norway] claims—apart from her historic title—is that
the limits imposed by international law with regard to the delimit-
ation of her maritime territory have not been infringed by the 1935
Decree and that this Decree can therefore be set up as against the
United Kingdom without any necessity for any special acquiescence
on the part of the United Kingdom.”

One thing this dispute clearly is not. It is not a question of the
right of a maritime State to declare the existence of a contiguous
zone beyond its territorial waters, in which zone it proposes to take
measures for the conservation of stocks of fish. An illustration of
this is to be found in President Truman’s “Proclamation with
respect to Coastal Fisheries in certain areas of the High Seas, dated
September 28th, 1945” (American Journal of Internatiomal Luw,
Vol. 40, 1946, Official Documents, p. 46) ; it will suffice to quote the
following statement :

‘‘The character as high seas of the areas in which such conser-
vation zones are established and the right to their freeand unimpeded
navigation are in no way thus affected.”

That is not this case, for here the question is whether certain
disputed areas of sea water are parts of the high seas or parts
of the territorial or internal waters of the coastal State.

In the course of the proceedings in the case, the United Kingdom
has made certain admissions or concessions which can be summar-
ized as follows :

(a) that for the purposes of this case Norway is entitled to a
four-mile limit ;

(b) that the waters of the fjords and sunds {including the
Varangerfjord and Vestfjord) which fall within the conception of a
bay, are, subject to a minor point affecting the status of the

47
160 DISSENTING OPINION OF SIK ARNOLD MCNAIR

Vestfjord which I do not propose to discuss, Norwegian internal
waters ; and

(c) that (as defined in the Conclusions of the United Kingdom)
the waters lying between the island fringe and the mainland arc
Norwegian waters, either territorial or internal.

The Parties are also in conflict upon another minor point, namely,
the status of the waters in certain portions of Indrelcia, about
which I do not propose to say anything.

*
* *

I shall now summarize the relevant part of the law of territorial
waters as I understand it :

(a) To every State whose land territory is at any place washed
by the sea, international law attaches a corresponding portion
of maritime territory consisting of what the law calls territorial
waters (and in some cases national waters in addition). International
law does not say to a State: ‘You are entitled to claim territorial
watersif you want them.” No maritime State can refuse them. Inter-
national law imposes upon a maritime State certain obligations and
confers upon it certain rights arising out of the sovereignty which
it exercises over its maritime territory. The possession of this
territory is not optional, not dependent upon the will of the State,
but compulsory.

(b) While the actual delimitation of the fronticrs of territorial
waters lies within the competence of cach State because cach
State knows its own coast best, yet the principles followed in carry-
ing out this delimitation are within the domain of law and not
within the discretion of each State. As the Supreme Court of the
United States said in 1946 in the United States v. State of Cali-
fornia, 332 U.S. 19, 35:

‘‘The three-mile rule is but a recognition of the necessity that a
government next to the sea must be able to protect itself from dan-
gers incident to its location. It must have powers of dominion and
regulation in the interest of its revenues, its health, and the security
of its people from wars waged on or too near its coasts. And in so
far as the nation asserts its rights under international law, whatever
of value may be discovered in the seas next to its shores and within
its protective belt, will most naturally be appropriated for its use.
But whatever any nation does in the open sea, which detracts from
its common usefulness to nations, or which another nation may
charge detracts from it, is a question for consideration among
nations as such, and not their separate governmental units.”
{Cited and re-affirmed in 1950 in United States v. State of Texas,

339 U.S. 707, 718.)
161 DISSENTING OPINION OF SIR ARNOLD MCNAIR

{c) The method of delimiting territorial waters is an objective
one and, while the coastal State is free to make minor adjustments
in its maritime frontier when required in the interests of clarity
and its practical object, it is not authorized by the law to mani-
pulate its maritime frontier in order to give effect to its economic
and other social interests. There is an overwhelming consensus of
opinion amongst maritime States to the effect that the base-line
of territorial waters, whatever their extent may be, is a line which
follows the coast-line along low-water mark and not a series of
imaginary lines drawn by the coastal State for the purpose of giving
effect, even within reasonable limits, to its economic and other social
interests and to other subjective factors.

In 1894 Bonfils (Droit international public, § 491) described
la mer juridictionnelle ou littorale, as :

‘‘la bande de l’océan qui entoure et enceint les côtes du territoire
continental ou insulaire et sur laquelle l’État peut, du rivage que
baignent les eaux de cette mer, faire respecter sa puissance”.

(d) The calculation of the extent of territorial waters from the
land is the normal] and natural thing to do; its calculation from a
line drawn on the water is abnormal and requires justification,
for instance, by showing that the line drawn on the water is drawn
from the terminal line of internal waters in a closed bay or an
historic bay or a river mouth, which will be dealt with later. One
must not lose sight of the practical operation of the limit of terri-
torial waters. It is true that they exist for the benefit of the coastal
State and not for that of the foreign mariner approaching them.
Nevertheless, if he is to respect them, it is important that their
limit should be drawn in such a way that, once he knows how many
miles the coastal State claims, he should—-whether he is a fisher-
man or the commander of a belligerent vessel in time of war—
be able to keep out of them by following ordinary maritime practice
in taking cross-bearings from points on the coast, whenever it is
visible, or in some other way. This practical aspect of the matter
is confirmed by the practice of Prize Courts in seeking to ascertain
whether a prize has been captured within neutral territorial waters
or on the high seas; see, for instance, The Anne (1818) Prize
Cases in the United States Supreme Court, page 1012; The Heina
(1915), Fauchille, Jurisprudence française en matière de prises, I,
page 119; II, page 409, a Norwegian ship captured by a French
cruiser in 1914 at a point four miles and five-sixths from an island
forming part of the Danish Antilles ; and by decisions upon illegal
fishing within territorial waters, e.g. Ship May v. The King,
Canada Law Reports, Supreme Court, 1931, page 374, or upon
other illegal entry into territorial waters, The Ship ‘Queen City”
v. The King, tbid., page 387.

49
162 DISSENTING OPINION OF SIR ARNOLD MCNAIR

(e) Reference should also be made to the statement in the Report
on Territorial Waters approved by the League Codification Com-
mittee in 1927 for transmission to governments for their comments,
particularly page 37 of League document C.196.M.70.1927.V.,
where, after referring to what it calls the seaward limit of the
territorial sea, the Report continues :

“Mention should also be made of the line which limits the rights
of dominion of the riparian State an the landward side. This question
is much simpler. The general practice of the States, all projects of
codification and the prevailing doctrine agree in considering that
this line should be low-water mark along the whole of the coast.”

(#) In 1928 and 1929 replies were sent by a number of govern-
ments to the questions put to them by the Committee of Five
which made the final preparations for the Hague Codification
Conference of 1930 (League of Nations, C.74.M.39.1929.V., pp. 35
et sqq.). |

As I understand these replies—the language is not always
absolutely plain—seventeen governments declared themselves in
favour of the view that the base-line of territorial waters is a line
which follows the coast-line along low-water mark and against
the view that the base-line consists of a series of lines connecting
the outermost points of the mainland and islands. The following
Governments took the latter view: Norway, Sweden, Poland,
Soviet Russia and, probably, Latvia. (In this respect my analysis
corresponds closely to that of paragraph 298 of the Counter-
Memorial.)

It may be added that Poland had recovered sovereignty over
her maritime territory only eleven years before, after an interval
of more than a century, and that Latvia became a State only
in 1918. All the States parties to the North Sea Fisheries Convention
of 1882, Belgium, Denmark, France, Germany, Great Britain and
the Netherlands, as I understand their replies, accepted the rule
of low-water mark following the line of the coast ; so also did the
United States of America. Governments are not prone to under-
state their claims.

(g) It is also instructive to notice the Danish reply because
Denmark was, with Norway, the joint author of the Royal Decree
of 1812, on which the Norwegian Decree of 1935 purports to be
based, and Denmark told the League of Nations Committee that
the Decree of 1812 was still in force in Denmark. The Danish
reply states that:

‘‘Paragraph 2 of Article 3 of the regulations introduced by Royal
Decree of fanuary 19th, 1927, concerning the admission of war-

50
163 DISSENTING OPINION OF SIR ARNOLD MCNAIR

vessels belonging to foreign Powers to Danish ports and territorial
waters in time of peace, contains the following clause :

‘Danish internal waters comprise, in addition to the ports,
entrances of ports, roadsteads, bays and firths, the waters situated
between, and on the shoreward side of, islands, islets and reefs,
which are not permanently submerged.’

(Quotation from Decree of 1927 ends.)

‘* Along the coast the low-water mark is taken as a base in deter-

mining the breadth of the territorial waters. The distance between

the coast and the islands is not taken into account, so long as
it is less than double the width of the territorial zone.”

(h) But although this rule of the limit following the coast line
along low-water mark applies both to straight coasts and to curved
and indented coasts, an exception exists in the case of those inden-
tations which possess such a configuration, both as to their depth
and as to the width between their headlands, as to constitute
landlocked waters, by whatever name they may be called. It is
usual and convenient to call them “‘bays’’, but what really matters
is not their label but their shape. ‘

A recent recognition of the legal conception of bays is to be
found in the reply of the United States of America given in 1949
or 1950 to the International Law Commission, published by the
United Nations in Document A/CN.4/19, page 104, of 23rd March,
1950:
“The United States has from the outset taken the position that
its territorial waters extend one marine league, or three geogra-
phical miles (nearly 34 English miles) from the shore, with the
exception of waters or bays that are so landlocked as to be unques-
tionably within the jurisdiction of the adjacent State.”

(Then follow a large number of references illustrating this
statement.)

There are two kinds of bay in which the maritime belt is
measured from a closing line drawn across it between its headlands,
that is to say, at the point where it ceases to have the configuration
of a bay. The first category consists of bays whose headlands are
so close that they can really be described as landlocked. According
to the strict letter and logic of the law, a closing line should connect
headlands whenever the distance between them is no more than
double the agreed or admitted width of territorial waters, whatever
that may be in the particular case. In practice, a somewhat longer
distance between headlands has often been recognized as justifying
the closing of a bay. There are a number of treaties that have
adopted ten miles, in particular the Anglo-French Convention of
1839, and the North Sea Fisheries Convention of 1882, which was
signed and ratified by Germany, Belgium, Denmark, France,
Great Britain and the Netherlands. It cannot yet be said that a

51
164 DISSENTING OPINION OF SIR ARNOLD MCNAIR

closing line of ten miles forms part of a rule of customary law,
though probably no reasonable objection could be taken to that
figure. At any rate Norway is not bound by such a rule. But the
fact that there is no agreement upon the figure does not mean
that no rule at all exists as to the closing line of curvatures pos-
sessing the character of a bay, and that a State can do what it
likes with its bays; for the primary rule governing territorial
waters is that they form a belt or bande de mer following the line
of the coast throughout its extent, and if any State alleges that
this belt ought not to come inside a particular bay and follow its
configuration, then it is the duty of that State to show why that
bay forms an exception to this general rule.

The other category of bay whose headlands may be joined for the
purpose of fencing off the waters on the landward side as internal
waters is the historic bay, and to constitute an historic bay it
does not suffice merely to claim a bay as such, though such claims
are not uncommon. Evidence is required of a long and consistent
assertion of dominion over the bay and of the right to exclude
forcign vessels except on permission. The matter was considered
by the British Privy Council in the case of Conception Bay in
Newfoundland in Direct United States Cable Company v. Anglo-
American Telegraph Company (1877) 2 Appeal Cases 394. The
evidence relied upon in that caseas justifying the claim of an historic
bay is worth noting. There was a Convention of 1818 between the
United States of America and Great Britain which excluded Ameri-
can fishermen from Conception Bay, followed by a British Act of
Parliament of 1819, imposing penalties upon “‘any person’’ who
refused to depart from the bay. when required by the British
Governor. The Privy Council said :

“It is true that the Convention would only bind the two nations
who were parties to it, and consequently that, though a strong
assertion of ownership on the part of Great Britain, acquiesced in
by so powerful a State as the United States, the Convention, though
weighty, is not decisive. But the Act already referred to .... goes
further”... “No stronger assertion of exclusive dominion over these
bays could well be framed.” [This Act} ‘is an unequivocal assertion
of the British legislature of exclusive dominion over this bay as part
of the British territory. And as this assertion of dominion has not
‘been questioned by any nation from 1819 down to 1872, when a
fresh Convention was made, this would be very strong in the tri-
bunals of any nation to show that this bay À is by prescription part
of the exclusive territory of Great Britain...

52
165 DISSENTING OPINION OF SIR ARNOLD MCNAIR

Claims to fence off and appropriate areas of the high seas by
joining up headlands have been made from time to time, but usually
in the case of particular pieces of water and not on the thorough-
going scale of the Decree of 1935. There is a considerable body of
legal authority condemning this practice. This theory—to the effect
that the coastal State is at liberty to draw a line connecting head-
lands on its coast and to claim the waters on the landward side of
that line as its own waters—has sometimes beën referred to as the
“headland theory” or “la théorie” or ‘‘la doctrine des caps”.

There are two decisions by an umpire called Bates in arbitrations
between the United States of America and the United Kingdom
in 1853 or 1854 (Moore’s International Arbitrations, Vol. 4, pp.
4342-5) : the Washington, seized while fishing within a line connect-
ing the headlands of the Bay of Fundy, which is 65 to 75 miles wide
and 130 to 140 miles long and “‘has several bays on its coasts’, and
the Argus, seized while fishing 28 miles from the nearest land and
within a line connecting two headlands on the north-east side of
the island of Cape Breton; I do not know the distance between
them. In both cases, the seizures were condemned and compensation
was awarded to the owners of the vessels. In the Washington the
umpire said : .

‘It was urged on behalf of the British Government that by coasts,
bays, etc., is understood an imaginary line, drawn along the coast
from headland to headland, and that the jurisdiction of Her Majesty
extends three marine miles outside of this line ; thus closing all the
bays on the coast or shore, and that great body of water called the
Bay of Fundy against Americans and others, making the latter a
British bay. This doctrine of headlands is new, and has received a
proper limit in the Convention between France and Great Britain
of August 2nd, 1839, in which ‘it is agreed that the distance of three
miles fixed as the limit for the exclusive right of fishery upon the
coasts of the two countries shall, with respect to bays the mouths of
which do not exceed ten miles in width, be measured from a straight

a 0»

line drawn from headland to headland’.

Then, in 1881, Mr. Evarts, American Secretary of State, sent a
despatch to the American representative in Spain which contained
the following passage (Moore’s Digest of International Law, i, p.719):

‘‘Whether the line which bounds seaward the three-mile zone
follows the indentations of the coast or extends from headland to
headland is the question next to be discussed.

The headland theory, as it is called, has been uniformly rejected
by our Government, as will be seen from the opinions of the Secre-
taries above referred to. The following additional authorities may
be cited on this point :

In the opinion of the umpire of the London Commission of 1853
:] think he refers to the Washington or the Argus], it was held

53
166 DISSENTING OPINION OF SIR ARNOLD MCNAIR

that : ‘It can not be asserted as a general rule, that nations have an
exclusive right of fishery over all adjacent waters to a distance of
three marine miles beyond an imaginary line drawn from headland
to headland.’ ”

He concluded :

‘‘We may therefore regard it as settled that, so far as concerns
the eastern coast of North America, the position of this Depart-
ment has uniformly been that the sovereignty of the shore does not,
so far as territorial authority is concerned, extend beyond three
miles from low-water mark, and that the seaward boundary of this
zone of territorial waters follows the coast of the mainland, extend-
ing where there are islands so as to place round such islands the same
belt. This necessarily excludes the position that the seaward boun-
dary is to be drawn from headland to headland, and makes
it follow closely, at a distance of three miles, the boundary of the
shore of the continent or of adjacent islands belonging to the conti-
nental sovereign.”

And “‘la théorie des caps’’ is condemned by Fauchille, Droit
international public, para. 493 (6), in the words: “Elle ne saurait
juridiquement prévaloir : elle est une atteinte manifeste à la liberté
des mers.”

*
x *

I shall now examine the Decree of 1935 and direct attention
to the results produced by the ‘‘straight base-lines” which it lays
down. It is difficult without the visual aid of large-scale charts
to convey a correct picture of the base-lines and the outer lines
of delimitation established by the Decree of 1935. The area affected
begins at Træna on the north-west coast not far from the entrance
to Vestfjord and runs round North Cape down to the frontier with
Russia near Grense-Jacobselv, the total length of the outer line
being about 560 sea miles without counting fjords and other inden-
tations. There are 48 fixed points—often arbitrarily selected—
between which the base-lines are drawn. Twelve of these base-points
are located on the mainland or islands, 36 of them on rocks or reefs.
Some of the rocks are drying rocks and some permanently above
water. The length of the base-lines and the corresponding outer
lines varies greatly. At some places, where there are two or more
rocks at a turning point, the length of the base-lines may be only
a few cables. At other places the length is very great, for instance,

between 5 and 6. . . . . 25 miles
7 » 8. 19 ,,
8 , 9. 25
Ir, 12. 39 ,,
12 ,, 13. 19 ,,
18 ,, 19. 264 ,,

54
167 DISSENTING OPINION OF SIR ARNOLD MCNAIR

19 and 20. . . . . 19.6 miles
20 ,, 21. . . . . 44 »
21 ,, 22. . . . . I8 »
25 , 26. . . . . 194 ,,
27 ,,, 28. . . . . 18 »

I have omitted the base-lines connecting base-points 1 and 2
and base-points 45 and 46, which are respectively 30 and 40 miles,
because they are the closing lines of Varangerfjord and Vestfjord,
and these fjords, like the others, have been conceded by the United
Kingdom to be Norwegian waters, subject to a minor controversy
as to the precise position of the closing line of the latter. I have
also omitted mention of all base-lines less than 18 miles.

The base-line connecting base-points 20 and 21 (44 miles) rests
for a brief moment upon Vesterfall in Gasan (21), a drying rock eight
miles from the nearest island, and then continues, with an almost
imperceptible bend, in the same direction for a further 18 miles
to base-point 22, a drying rock ; thus between base-points 20 and
22 we get an almost completely straight line of 62 miles. Again,
the base-line which connects base-points 18 and 20, both above-
water rocks, runs absolutely straight for 46.1 miles.

In order to illustrate the distance between many parts on the
outer lines and the land, I shall take two sectors which I find
particularly difficult to reconcile with the ordinary conception of
the maritime belt—namely, that comprised by base-points 11 and
12 (39 miles apart), an area sometimes called Sværholthavet, and
that comprised by base-points 20 and 21 (44 miles apart), an area
sometimes called Lopphavet. In each case I propose to proceed
along the outer line and take, at intervals of 4 miles, measurements
in miles from the outer line to the nearest land on the mainland
or on an island :

Sverholthavet: Measurements to mainland or islands from the
outer line, at intervals of 4 miles proceeding from base-point 11
to base-point 12 are as follows: 4 miles at base-point 11, then
54, 8h, 11, 13, 12 (or 11 from a lighthouse), 11 (or 9 from a
lighthouse), 8, 6, and nearly 5 ;

Lopphavet : Measurements to mainland or islands from the outer
line, at intervals of 4 miles proceeding from 20 to 21, are as follows :
4 miles at base-point 20, then 6, 84, 12, 16, 16, 18, 17, 14},
124 (or 8 from base-point 21, a drying rock), 12 (or 5 from base-
point 21).

Moreover, each of these two areas—Sværholthavet and -Lopp-
havet—in no sense presents the configuration of a bay and com-
prises a large number of named and unnamed fjords and sunds

55
168 DISSENTING OPINION OF SIR ARNOLD MCNAIR

which have been admitted by the United Kingdom to be Norwegian
internal waters within their proper closing lines. In one part of
Lopphavet the outer line is distant more than 20 miles from the
closing line of a fjord. In the opinion of the Court (see p. 141)
Lopphavet ‘cannot be regarded as having the character of a bay”;
and I may refer to an additional circumstance which militates
against the opinion that the whole of this large area is Norwegian
waters : that is, that according to the (British Admiralty) Norway
Pilot, Part III, page 607, the approach to the port of Hammerfest
through Séréysundet, which runs out of Lopphavet towards Ham-
merfest, “is the shortest and, on the whole, the best entrance to
Hammerfest from westward, especially in bad weather” ; see The
Alleganean (Moore, International Arbitrations, iv, pp. 4332-4341,
“that it can not become the pathway from one nation to another” —
as one of the conditions for holding Chesapeake Bay to be a
closed historic bay). Another questionable area is that comprised
by the lines connecting base-points 24 and 26, totalling 36 miles.

These three illustrations are among the extreme cases. A more
normal base-line is that which connects base-points 5 (a point on
the island of Reinoy) and 6 (Korsneset, a headland on the main-
land) ; this base-line—25 miles in length—runs in front of Pers-
fjord, Syltefjord and Makkaufjord, all of which have been admitted
by the United Kingdom to be Norwegian internal waters, but the
line pays no attention to their closing lines ; at no place, however,
is the distance between the outer line and the land or closing line
of a fjord more than about six miles.

I draw particular attention to the fact that many, if not most,
of the base-lines of the Decree of 1935 fence off many areas of water
which contain fjords or bays, and pay little, if any, attention to
their closing lines ; in the case of the Washington, referred to above,
the umpire, in rejecting the claim to treat the Bay of Fundy as
a closed bay, twice drew attention to the fact that it comprised
other bays within itself: “it has several bays on its coasts’, and
again he refers to “the imaginary line .... thus closing all the bays
on the shore’.

The result of the lines drawn by the Decree is to produce a
collection of areas of water, of different shapes and sizes and dif-
ferent lengths and widths, which are far from forming a belt or
bande of territorial waters as commonly understood. I find it dif-
ficult to reconcile such a pattern of territorial waters with the
almost universal practice of defining territorial waters in terms of
miles—be they three or four or some other number. Why speak of
three miles or four miles if a State is at liberty to draw lines which
produce a maritime belt that is three or four miles wide at the
base-points and hardly anywhere else ? Why speak of measuring
territorial waters from low-water mark when that occurs at 48

56
169 DISSENTING OPINION OF SIR ARNOLD MCNAIR

base-points and hardly anywhere else ? It is said that this pattern
is the inevitable consequence of the configuration of the Norwegian
coast, but I shall show later that this is not so.

*
* x

Norway has sought to justify the Decree of 1935 on a variety of
grounds, of which the principal are the following (A, B, C and D):

(A) That a State has a right to delimit its territorial waters in
the manner required to protect its economic and other social inter-
ests. This is a novelty to me. It reveals one of the fundamental
issues which divide the Parties, namely, the difference between the
subjective and the objective views of the delimitation of territorial
waters.

In my opinion the manipulation of the limits of territorial waters
for the purpose of protecting economic and other social interests
has no justification in law ; moreover, the approbation of such a
practice would have a dangerous tendency in that it would encourage
States to adopt a subjective appreciation of their rights instead of
conforming to a common international standard.

*
* *

(B) That the pattern of territorial waters resulting from the
Decree of 1935 is required by the exceptional character of the
Norwegian coast.

Much has been said and written in presenting the Norwegian
case for the delimitation made by the Decree of 1935 of the special
character of the Norwegian coast, the poverty and barrenness of
the land in northern Norway and the vital importance of fishing
to the population, and so forth, and of the skerries and ‘‘skjærgaard”,
which runs round the south, west and north coasts and ends at
North Cape -(Norwegian oral argument, 11th October). This plea
must be considered in some detail from the point of view both
of fact and of law. Norway has no monopoly of indentations or
even of skerries. A glance at an atlas will shew that, although
Norway has a very long and heavily indented coast-line, there
are many countries in the world possessing areas of heavily indented
coast-line. It is not necessary to go beyond the British Common-
wealth. The coast of Canada is heavily indented in almost every
part. Nearly the whole of the west coast of Scotland and much
of the west coast of Northern Ireland is heavily indented and
bears much resemblance to the Norwegian coast.

Skerry is a word of Norwegian origin which abounds in Scotland,
both as ‘‘skerry” and as “‘sgeir” (the Gaelic form). The New Oxford

57
170 DISSENTING OPINION OF SIR ARNOLD MCNAIR

Dictionary and any atlas of Scotland afford many illustrations.
From this dictionary I extract two quotations : Scoresby, Journal
of Whale Fishery (1823), page 373: ‘The islands, or skerries,
which .... skirt the forbidding coast on the western side of the
Hebrides” ; W. Mcllwraith, Guide to Wigtownshire (1875) (in the
south-west of Scotland}, page 62: ‘The rocks stretch seaward in
rugged ledges and skerries.’’ The following passage occurs in the
Encyclopedia Britannica (1947), Volume 20, sub-title ‘Scotland’,
page 141 : “The Western Highland coast is intersected throughout
by long narrow sea-lochs or fiords. The mainland slopes steeply
into the sea and is fronted by chains and groups of islands.... The
Scottish sea-lochs must be considered in connection with those
of western Ireland and Norway. The whole of this north-western
coast line of Europe bears witness to recent submergence.”

As was demonstrated to the Court by means of charts, in response
to a suggestion contained in paragraph 527 of the Counter-Memorial,
the north-west coast of Scotland is not only heavily indented but
it possesses, in addition, a modest ‘island fringe’, the Outer
Hebrides, extending from the Butt of Lewis in a south-westerly
direction to Barra Head for a distance of nearly one hundred
miles, the southern tip being about thirty-five miles from the Skerry-
vore lighthouse. At present the British line of territorial waters
round this island fringe, inside and outside of it, follows the line
of the coast and the islands throughout without difficulty and
does not, except for the closing lines of lochs not exceeding ten
miles, involve straight base-lines joining the outermost points of
the islands. This is also true of the heavily indented and mountain-
ous mainland of the north-west coast of Scotland lying inside of
and opposite to the Outer Hebrides.

A further factor that must be borne in mind, in assessing the
relevance of the special character of the Norwegian coast, is that
not very much of that special character remains after the admiss-
ions (referred to above) made by the United Kingdom during the
course of the oral proceedings. The main peculiarity that remains
is the jagged outer edge of the island fringe or ‘‘skjærgaard”’. In
estimating the effect of the ‘‘skjargaard” as a special factor, it must
also be remembered that, running north-west, it ends at North
Cape, which is near base-point 12.

Another special aspect of the Norwegian coast which has been
stressed in the Norwegian argument, and is mentioned in the
Judgment of the Court, is its mountainous character ; for instance,
Professor Bourquin said on October 5th:

“The shore involved in the dispute is an abrupt coast towering
high above the level of the sea; that fact is of great importance
to our case. It is therefore a coast which can be seen from a long
way off. A mariner approaching from the sea catches sight of a
mountainous coast, like this of Norway, very soon. From this point

58
171 DISSENTING OPINION OF SIR ARNOLD MCNAIR

of view a coast like this of Norway cannot be compared with a
flat coast such as that, for example, of the Netherlands.”

The Norwegian argument also repeatedly insists that the base-
lines of the Decree of 1935 have been so drawn that the land is
visible from every point on the outer line. I am unable to see the
relevance of this point because I am aware of no principle or rule
of law which allows a wider belt of territorial waters to a country
possessing a mountainous coast, such as Norway, than it does to
one possessing a flat coast, such as the Netherlands.

In brief, for the following reasons, I am unable to reconcile
the Decree of 1935 with the conception of territorial waters as
recognized by international law—

(a) because the delimitation of territorial waters by the Decree
of 1935 is inspired, amongst other factors, by the policy of protect-
ing the economic and other social interests of the coastal State ;

(6) because, except at the precise 48 base-points, the limit of
four miles is measured not from land but from imaginary lines
drawn in the sea, which pay little, if any, attention to the closing
lines of lawfully enclosed indentations such as fjords, except
Varangerfjord and Vestfjord ;

(c) because the Decree of 1935,s0 far from attempting to delimit
the belt or bande of maritime territory attributed by international
law to every coastal State, comprises within its limits areas of
constantly varying distances from the outer line to the land and
bearing little resemblance to a belt or bande ;

(d) because the Decree of 1935 ignores the practical need
experienced from time to time of ascertaining, in the manner
customary amongst mariners, whether a foreign ship is or is not
within the limit of territorial waters.

*
* *

(C) That the United Kingdom is precluded from objecting to
the Norwegian system embodied in the Decree of 1935 by previous
acquiescence in the system.

Supposing that so peculiar a system could, in any part of the
world and at any period of time, be recognized as a lawful system
of the delimitation of territorial waters, the question would arise
whether the United Kingdom had precluded herself from objecting
to it by acquiescing in it. An answer to that question involves
two questions :

When did the dispute arise ?

When, if at all, did the United Kingdom Government become
aware of this system, or when ought it to have become aware but

59
172 DISSENTING OPINION OF SIR ARNOLD MCNAIR

for its own neglect ; in English legal terminology, when did it
receive actual or constructive notice of the system ?

When did the dispute arise? Three dates require consider-
ation: 1906, 1908 and rg1z. I do not think it greatly matters
which we take. As for 1906, Chapter IV of the Counter-Memorial
is éntitled ‘‘History of the Dispute since 1906”. The Storting Docu-
ment No. 17/1927 (to be described later) says (p. 122) that
“in 1905 English trawlers began to fish in the waters along
northern Norway and Russia”, and the Counter-Memorial, para-
graph 91, states that ‘British trawlers made their first appearance
off the coast of Eastern Finnmark towards 1906”. Some apprehen-
sion occurred among the local population. A Law of June 2, 1906,
prohibiting foreigners from fishing in Norwegian territorial waters,
was passed, and ‘‘since 1907, fishery protection vessels have been
stationed every year in the waters of Northern Norway” (1bidem,

paragraph 93).

As for 1908, Norwegian Counsel told the Court (October 25) that
“as early as 1908 Norway organized its fishery patrol service on
the basis of the very lines which were subsequently fixed in the
1935 Decree’. It is strange that these lines were not communicated
to the United Kingdom in 1908. According to Annex 56 of the
Counter-Memorial, a Report made by the General Chief of Staff of
the Norwegian Navy,

‘‘The instructions given to the naval fishery protection vessels
as early as 1906 specified two forms of action to be taken in regard
to trawlers: warning and arrest.

The first warning, after the trawlers had begun to visit our Arctic
waters, was given in the summer of 1908 to the British trawler
Golden Sceptre.”

As for 1911, on March 11th of that year, when the British trawler
Lord Roberts was arrested in Varangerfjord and the master was
fined for breach of the Law of 2nd June, 1906, Notes were exchanged
between the British and Norwegian Governments and the Norweg-
ian Foreign Minister had an interview with Sir Edward Grey, the
British Foreign Minister, in London. At that interview, the Norweg-
ian Minister, M. Irgens, ‘‘insisted on the desirability of England
not at that moment lodging a written protest” (ibidem, paragraph
98 a), but on the 11th July, 1911, the British Government sent a
protest to Norway (Counter-Memorial, Annex 35, No. 1), in which
they maintained that they had “never recognized the Varanger and
the Vest fjords to be territorial waters, nor have they participated
in any international agreement for the purpose of conferring the
right of jurisdiction beyond the three-mile limit off any part

60
173 DISSENTING OPINION OF SIR ARNOLD MCNAIR

of the Norwegian coasts’. On October 13th, 1951, Mr. Arntzen
said in the course of his oral argument :

‘The Norwegian Government is happy to see the dispute which
has lasted so long submitted for the decision of the International
Court of Justice. I think it may be relevant to recall that M. Irgens,
the Norwegian Foreign Minister, at the time of his discussions
{that is, in 1011] with Sir Edward Grey concerning the Lord Roberts
incident in 1911, was already speaking of the possibility of arbitra-
tion as a solution to the dispute.”’

In later years many other trawlers were arrested, and the dispute
widened, but it was not until during the course of these proceedings
that the United Kingdom admitted that the waters of Varanger-
fjord within the line claimed by Norway were Norwegian waters.

Between the arrest of the Lord Roberts in 1911 and May 5th,
1949, sixty-three British and other fishing vessels were arrested for
fishing in alleged Norwegian waters, and many others were warned
(see Counter-Memorial, Annex 56).

I must now examine the Decrees on which the Decree of
1935 purports to be based and some of which have been mentioned
as evidence that the United Kingdom had acquired or ought to
have acquired notice of the Norwegian system before the dispute
began.

(i) The Royal Decree of February 22nd, 1812. The Storting
Document No, 17/1927 tells us (pp. 506, 507) that after discussion
between the Admiralty and Foreign Office of the Kingdom of
Denmark-Norway, it was decided to request the King for a royal
resolution and the Chancellery defined the matter to be

“whether the territorial sovereignty, or the point from which
the sovereign right of protection is fixed, shall be measured from
the mainland or from the extremest skerries’’.

Thereupon the King of Denmark and of Norway made the
Decree, of whicha translation will be found on page 134 of the Judg-
ment of the Court. The Decree makes no mention of straight lines
between islands or islets, or of connecting headlands of the main-
land by any lines at all.

This is the first of the Decrees mentioned in the preamble as
the basis of the Decree of 1935, and it has been treated by the
Norwegian Agent and Counsel as the basis and the starting-point
of a series of Decrees made in the 19th century and of the Decree

61
174 DISSENTING OPINION OF SIR ARNOLD MCNAIR

of 1935—a kind of Magna Carta. The Judgment of the Court
attributes ‘‘cardinal importance” to it. It therefore deserves close
examination. For this purpose, I must refer again to Storting
Document No. 17 1927, which is a Report made by one section
of the “Enlarged Committee on Foreign Affairs and Constitution
of the Norwegian Storting’’ in April 1927, later translated into
English and then printed and published by Sijthoff in Leyden in
1937, under the title of The Extent of Jurisdiction in Coastal
Waters, by Christopher B. V. Meyer, Captain, Royal Norwegian
Navy.

On pages 492 ff., this document passes under review a large
number of 17th and 18th-century Decrees and Proclamations,
amongst others that of June g, 1691 (Annex 6, J, to the Counter-
Memorial), and another of June 13, 1691 (Annex 6, IT) which,
it will be noticed, refers to the area between the Naze in Norway
and the Jutland Reef. It then refers to the Decree of 1812 and
tells us that it was “not in reality intended to be more than a
regulation for the actual purpose: prize cases on the southern
coasts”. Further, on page 507, we are told that the Royal Reso-
lution ‘“‘was communicated .... to all the Governors in Denmark
and Norway whose jurisdictions border the sea, all the prize
courts in Denmark and Norway and the Royal Supreme Admiralty
Court”. It was communicated “for information” with the additional
order: “yet nothing of this must be published in printing”.

Page 507 contains the following footnote :

‘*( ) N.R.A. Chanc., drafts. As far as is known, the resolution
was printed for the first time in 1830 in Âistorisk underretning
om landvaernet by J. Chr. Berg. Dr. Restad states that up to
that time it was little known and apparently no appeal was made
to it previously, either in Denmark or in Norway.”

Then follow several quotations from Dr. Restad’s Kongens
Strémme, commenting on the expression “‘in all cases”, which
should be noted because his interpretation of “in all cases” differs
from that about to be quoted from this document, and because
Dr. Restad stated that, though the Decree of 1812 “‘was intended
for neutrality questions’, ‘‘the one-league limit at that time was
the actual limit—at any rate the actual minimum limit—also for
other purposes than for neutrality’. We are then told (p. 509) that

“in the light of the most recent investigations it seems quite clear
that the term ‘in all cases’ only means ‘in all prize cases’. The
Resolution of 22nd February, 1812, only completed the foregoing
neutrality rescripts by deciding the question which was left open
in 1759: whether the league should be measured from terra firma
or from the appurtenant skerries, etc. The one-league limit of
1812 had, therefore, no greater scope than the one-league limit

62
175 DISSENTING OPINION OF SIR ARNOLD MCNAIR

mentioned in the previous Royal Resolutions of the 18th century,
that is to say, it applied only to neutrality questions, and was laid
down only for the guidance of national authorities, not of foreign
Powers.”

The relevance of these passages is that they shew :
(a) that the Decree of 1812 was little known for some 18 years;

(8) that it was intended for administrative purposes and not
for the guidance of foreign States ;

(c) that, in the opinion of some people, it only applied to
prize cases and even then, according to this document, only
to prize cases on the southern coasts. On page 510 the Report
speaks of ‘‘the prize case rule of 22nd February, 1812”.

It is clear that between 1869 and 1935 “‘the prize case rule of
z2nd February, 1812” was acquiring a wider connotation, as we
shall now see.

It does not matter whether the views expressed in the Storting
Document No. 17/1927 as to the meaning of the Royal Decree of
1812 are right or wrong. What is important from the point of view
of the alleged notoriety of the Norwegian system is that such views
as to the true import of the Decree of 1812 and its connection with
the Norwegian system could be held by responsible persons in
Norway as late as the year 1927.

(ii) The Les Quatre Frères incident of 1868. This French fish-
ing boat was turned out of the Vestfjord by the Norwegian author-
ities. The French Government protested on the ground that the
Vestfjord was not part of Norwegian territorial waters and ‘‘serves
as a passage for navigation towards the North”. Correspondence
between the two Governments ensued, and the Minister of Foreign
Affairs of Norway and Sweden on November 7th, 1868, claimed
Vestfjord ‘‘as an interior sea”, which appears to have closed the
incident.

(ili) A Royal Decree of October 16th, 1869, provided

“That a straight line drawn at a distance of 1 geographical
league parallel to a straight line running from the islet of Stor-
holmen to the island of Svindy shall be considered to be the limit
of the sea belt for the coast of the Bailiwick of Sunnmôre, within
which the fishing shall be exclusively reserved to the inhabitants
of the country.”

This, according to Professor Bourquin (October 6), was the first
application of the Decree of 1812 to fishing. The straight base-line
connecting the two islands above mentioned was 26 miles in length.

The Counter-Memorial contains in Annex 16 a Statement of
Reasons submitted by the Minister of the Interior to the Crown
dated October 1st, 1869, about which a few very much compressed

63
176 DISSENTING OPINION OF SIR ARNOLD MCNAIR

comments must be made. Firstly, it represents the cry of the small
man in the open boat against the big man in the decked boat. It
says that the area in question ‘‘has of recent years been invaded by
a growing number of decked vessels, both Swedish and Norwegian
cutters, from which fishing was practised with heavy lines”, etc.
Apparently the Swedes began it in 1866 and the Norwegians followed
suit. Another passage states that the local fishermen ‘‘bitterly com-
plained of the fact that intruders on the fishing grounds pre-
viously visited exclusively by Norwegians were mainly foreigners—
Swedes’. The fear was also expressed that fishing boats from other
countries, especially France, might soon appear on the fishing
banks. Accordingly, the Minister had been asked ‘‘to form an opin-
ion on the possibility of claiming them as Norwegian property”.
(The reference to France was probably prompted by the Vestfjord
incident of the previous vear which would be fresh in the depart-
mental mind.)

The Statement of Reasons invokes the precedent of the Decree
of 1812. In addition, there is a letter of November ist, 1869 (Annex
No. 28 to the Counter-Memorial) from the Norwegian Minister of
the Interior to the Swedish Minister of Civil Affairs, informing
him of the Decree made on the 16th instant {? ultimo), and
it contains the passage : ‘‘it has been desired to bring this matter
to the notice of the Royal Ministry in order that the latter may
publish the information in those Swedish districts from which
the fishing fleets set out for the Norwegian coast’’. (There is no
evidence of any notification of the Decree to any other State.) The
penultimate sentence in this letter is as follows :

“Moreover, if the fishery in these areas were left open, there
is reason to believe that the fishermen of many foreign countries
would visit them, with the result of a diminution of the products
of the fishery for everybody.”

The Decree was a public document. A large part of the Statement
of Reasons is quoted in the Norwegian Report of a Commission
on the Delimitation of Territorial Waters of 1912, but, so far as I
am aware, the Statement of Reasons was not published at the time
of making the Decree.

The French Government—probably on the gui-vive by reason
of the Vestfjord incident of the previous year—became aware
of the Decree of 1869 two months later and a diplomatic corre-
spondence between the two Governments ensued, in which the
French Government contended that ‘‘the limits for fishing between
[Svinôy and Storholmen} should have been a broken line following
the configuration of the coast which would have brought it nearer

64
177 DISSENTING OPINION OF SIR ARNOLD MCNAIR

that coast than the present limit”. The last item in this corre-
spondence is a Note from the French Chargé d’Affaires at Stock-
holm to the Foreign Minister of Norway and Sweden, dated July 27,
1870, which referred to ‘‘the future consequences .... that might
follow from our adhesion to the principles laid down in the Decree’,
and stated that “‘this danger .... could easily be avoided if it were
understood that the limit fixed by the Decree of October 16th
does not rest upon a principle of international law, but upon a
practical study of the configuration of the coasts and of the con-
ditions of the inhabitants’, and offered to recognize the delimitation
de facto and to join in ‘‘a common survey of the coasts to be
entrusted to two competent naval officers’. It would appear that
the French Government wished to protect itself against a de jure
recognition of principle. Meanwhile, on July 19, the Franco-
Prussian war had broken out, and there the matter has rested
ever since.

(iv) A Royal Decree of September oth, 1889, extended the limit
fixed by the Decree of 1869 northward.in front of the districts of
Romsdal and Nordmôre by means of a series of four straight lines,
connecting islands, totalling about 57 miles, so that the two Decrees
of 1869 and 1889 established straight base-lines of a total length
of about 83 miles. The Decree of 1889 was also motivated by a
Statement of Reasons submitted by the Minister of the Interior
to the Crown, which was included in a publication called Departe-
ments- Tidende of March 9, 1890. This Statement of Reasons, which
also refers to the Decree of 1812, indicates the necessity of empower-
ing the Prefect responsible for Nordmüre and Romsdal to make
regulations prohibiting fishing boats from lying at anchor at certain
points on the fishing grounds during February and March. It makes
no reference to foreign vessels.

The question thus arises whether the two Decrees of 1869 and
1889, affecting a total length of maritime frontier of about 83 miles,
and connecting islands but not headlands of the mainland, ought
to have been regarded by foreign States when they became aware
of them, or ought but for default on their part to have become
aware, as notice that Norway had adopted a peculiar system of
delimiting her maritime territory, which in course of time would
be described as having been from the outset of universal application
throughout the whole coast line amounting (without taking the
sinuosities of the fjords into account} to about 3,400 kilometres
(about 1,830 sea-miles), or whether these Decrees could properly
be regarded as regulating a purely local, and primarily domestic,
situation. I do not see how these two Decrees can be said to have
notified to the United Kingdom the existence of a system of
straight base-lines applicable to the whole coast. In the course of the
oral argument, Counsel for the United Kingdom admitted that

65
178 DISSENTING OPINION OF SIR ARNOLD MCNAIR

the United Kingdom acquiesced in the lines laid down by these
Decrees as lines applicable to the areas which they cover.

(v) A Decree of January 5th, 1887, prohibited whaling during
the first five months of each calendar year

“along the coasts of Finnmark, at a maximum distance of one
geographical league from the coast, calculating this distance from
the outermost island or islet, which is not covered by the sea. As
regards the Varangerfjord, the limit out to sea of the prohibited
beit is a straight line, drawn from Cape Kibergnes to the River
Grense-Jakobselv. It must thereby be understood, however, that
the killing or hunting of whales during the above-mentioned period
will also be prohibited beyond that line at distances of less than
one geographical league from the coast near Kibergnes.”’

Thus, while expressly fixing a straight base-line across the mouth
of the Varangerfjord (which is no longer in dispute in this case),
the Decree makes no suggestion and gives no indication that it
instituted a system of straight base-lines from the outermost points
on the mainland and islands and rocks at any other part “along
the coasts of Finnmark’’. I find it difficult to see how this Decree
can be said to have given notice of a Norwegian system of straight
base-lines from Træna in the west to the Russian frontier in the
east.

(vi). The 1881 Hague Conference regarding Fisheries in the North
Sea resulting in the Convention of 1882. The Judgment of the Court
refers to this incident and draws certain conclusions from it. This
Conference was summoned upon the initiative of Great Britain
with a view to the signature of a Convention as to policing the
fisheries in the North Sea. The following States were represented :
Germany, Belgium, Denmark, France, Great Britain, Sweden,
Norway, the delegate of the last-named being M. FE. Bretteville,
Naval Lieutenant and Chief Inspector of Herring Fishery. The
intention was that the Convention should operate on the high
seas and not in territorial waters, and consequently it was necessary
to define the extent of the territorial waters within the area affected.
The procés-verbaux of the meetings are to be found in a British
White Paper C. 3238, published in 1882.

The northern limit of the operation of the Convention was fixed
by Article 4 at the parallel of the 6rst degree of latitude, which
is south of the area in dispute in this case.

At the second session of the Conference, the question of Terri-
torial Waters was discussed, and the following statement appears
in the procès-verbaux :

66
179 DISSENTING OPINION OF SIK ARNOLD MCNAIR

‘‘The Norwegian delegate, M. E. Bretteville, could not accept the
proposal to fix territorial limits at 3 miles, particularly with respect
to bays. He was also of opinion that the international police ought
not to prejudice the rights which particular Powers might have
acquired, and that bays should continue to belong to the State
to which they at present belong.”

Strictly speaking, there was no need for the Norwegian delegate
to refer to the Decree of 1869 because the Convention deals with
the area south of the parallel of the 61st degree of latitude, but
if a system of straight base-lines had already been adopted by
Norway in 1881 as being of general application all round the coast,
it is surprising that he made no reference to it at a Conference
at which all the States primarily interested in fishing in the North
Sea were represented, and as a result of which all, except Norway
and Sweden, accepted the provisions of Article II of the Con-
vention, of which the following is an extract:

“Article IT

The fishermen of each country shall enjoy the exclusive right
of fishery within the distance of 3 miles from low-water mark along
the whole extent of the coasts of their respective countries, as well
as of the dependent islands and banks.

As regards bays, the distance of 3 miles shall be measured from
a straight line drawn across the bay, in the part nearest the
entrance, at the first point where the width does not exceed
10 miles.”

The Convention was eventually signed and ratified by all the
States represented except Norway and Sweden.

This incident, to which J attach particular importance, induces
me to put two questions :

(a) If a Norwegian system of delimiting territorial waters by
means of straight base-lines had been in existence since 1869 (only
12 years earlier), could the Norwegian delegate, the Chief Inspector
of Herring Fishery, have found a more suitable opportunity of
disclosing its existence than a Conference of Governments interested
in fishing in the North Sea ? In fact, could he have failed to do so
if the system existed, for it would have afforded a conclusive reason
for inability to participate in the Convention of 1882 ?

(b) Could any of the Governments which ratified this Conven-
tion, knowing that Norway claimed four miles as the width of
territorial waters and claimed her fjords as internal waters, be
affected by the abstention of Norway with notice of the existence
of a system which one day in the future would disclose long straight

67
180 DISSENTING OPINION OF SIR ARNOLD MCNAIR

base-lines drawn along a stretch of coast line about 560 miles in
length (without counting fjords and other indentations), and which
is applicable to the whole coast ?

*
* *

Paragraph 96 of the Counter-Memorial, in discussing the events
of the year 1908, states that

“it may be asked why Norway did not from the beginning use force
on all her territorial waters to apply the existing laws relating to
foreign fishermen’ .... ‘In this respect it must be remembered that
Norway had but recently acquired a separate diplomatic service,
following the dissolution of the union with Sweden in 1905.”

It is possible that this fact may explain the absence of any cate-
gorical assertion of the Norwegian system of straight base-lines as
a system of universal application along the Norwegian coasts and
the notification of that system to foreign States. But even if this
is the explanation, it is difficult to see why it should constitute a
reason why foreign States should be affected by notice of this system
and precluded from protesting against it when it is enforced against
them.

*
* *

In these circumstances, I do not consider that the United
Kingdom was aware, or ought but for default on her part to have
become aware, of the existence of a Norwegian system of long
straight base-lines connecting outermost points, before this dispute
began in 1906 or 1908 or IgITI.

*
* *

I must refer very briefly to certain incidents occurring after
the dispute began, though they have no bearing on the question of
acquiescence. Some of them are dealt with in the Judgment of
the Court or in other Individual Opinions.

In 1911, the Norwegian Government appointed a ‘Commission
for the Limits of Territorial Waters in Finnmark’’, which reported
on February 29th, 1912. A copy of Part I, General, was translated
into French and sent ‘“unoffcially” to the United Kingdom
Government.

The following passage occurs on page 20 of this Part 1:

‘‘En général, dans les cas particuliers, on prendra le plus sûrement
une décision en conformité avec la vieille notion juridique nor-
végienne, si l’on considère la ligne fondamentale comme étant

68
I8I DISSENTING OPINION OF SIR ARNOLD MCNAIR

tirée entre les points les plus extrêmes dont il pourrait être question,
nonobstant la longueur de la ligne.”

This is clearly the language of a proposal. The tenses of the
verbs should be noted.

On the same day, ‘‘the Commission presented Report No. 2
‘Special and Confidential Part’, containing proposals for the
definite fixing of base-lines around Finnmark’ (Counter-Memorial,
paragraph 104). In 1913 a confidential Report was made upon
the proposed base-lines on the coasts of the two other provinces
concerned, Nordland and Troms (ibidem, paragraph 105). It
appears (ibidem) that the base-points proposed in these confidential
Reports are those ultimately adopted by the Decree of 1935;
the confidential Reports were not disclosed until 1950 when they
appeared as Annexes 36 and 37 of the Counter-Memorial.

*
* *

The Judgment of the Court refers to the Judgment of the
Supreme Court of Norway in the St. Just case in 1934, in which
that British vessel was condemned for fishing in territorial waters
under the Law of 1906. It is clearly a decision of high authority.
From 1934 onwards, it is conclusive in Norway as to the meaning
of the Decree of 1812 and as to its effect, whether or not it has
been specifically applied to portions of the coast by later Decrees.
But this Court, while bound by the interpretation given in the
St. Just decision of Norwegian interna! law, is in no way precluded
from examining the international implications of that law. It is
a well-established rule that a State can never plead a provision
of, or lack of a provision in, its internal law or an act or omission
of its executive power as a defence to a charge that it has violated
international law. This was decided as long ago as in the Geneva
Arbitration of 1870-1871 on the subject of the Alabama Claims,
when the British Government pleaded that it had exercised all
the powers possessed by it under its existing legislation for the
purpose of preventing the Alabama from leaving a British port
and cruising against Federal American shipping, an omission
which cost Great Britain a large sum of money.

The Si. Just decision is important in the sense that, after the
decision, the existence of a Norwegian system of straight base-
lines cannot be denied either within Norway or on the inter-
national plane. Only eight years earlier there had occurred the
Deutschland case (a case of an attempt by a German vessel to
sell contraband spirits) (Annex g to the Memorial and Annex 47
to the Counter-Memorial and Annex 31 to the Reply), in which

69
182 DISSENTING OPINION OF SIR ARNOLD MCNAIR

the Norwegian Supreme Court, by a majority of 5 to 1, quashed
a conviction by an inferior Court which had been upheld by the
Court of Appeal. In the Detutschlund case, which has now been
overruled by the Sé. Just, it was possible for so distinguished a
Norwegian jurist as the late Dr. Ræstad (much quoted by both
Parties in this case) to say in the Opinion supplied by him at
the request of the Public Prosecutor that :

‘‘The question arises, however, whether in the present case the
extent of the maritime territory must be determined from islands,
islets and isolated reefs, or—as the Court of First Instance has
done—from imaginary base-lines drawn between two islands,
islets or reefs and, if necessary, how these base-lines are to be
drawn. A distinction must be made here. On the one hand, the
problem arises whether according to international law a State is
entitled to declare that certain parts of the adjoining sea fall
under its sovereignty in certain—or all—respects. On the other
hand, the question may arise whether a State under international
law, or by virtue of its own laws, is entitled to consider that its
national legislation in the determined case extends to these same
parts of the adjoining sea when it has not yet been established
that its sovereignty extends that far. A State may have a certain
competence without having made use of it.”

and later

‘Neither the letters patent [that is, in effect, the Decree of 18121
nor, if they exist, the supplementary rules of customary law, pres-
cribe how and between what islands, islets or rocks the base-lines
should be drawn....”

It does not greatly matter whether Dr. Restad’s views are right.
or wrong. What is important, from the point of view of the noto-
riety of the Norwegian system of straight base-lines, is that, in
the year 1926, a lawyer of his standing and possessing his knowledge
of the law governing Norwegian territorial waters should envisage
the possible alternative methods of drawing base-lines, for the
Norwegian contention is that the United Kingdom must for a long
time past have been aware of the Norwegian system of straight
base-lines connecting the outermost points on mainland, islands
and rocks, and had acquiesced in it.

The following passage occurs in the Deutschland case in the
Judgment of Judge Bonnevie, who delivered the first judgment
as a member of the majority :

‘‘It is also a matter of common knowledge that the public autho-
rities have claimed, since time immemorial, certain areas, such
as for example the Vestfjord and the Varangerfjord, as being Norwe-
gian territorial waters in their entirety, and that the territorial
limits should be drawn on the basis of straight lines at the mouth of
the fjord (sic), regardless of the fact that very great areas outside
the four-mile limit are thus included in Norwegian territory. But,

70
183 DISSENTING OPINION OF SIR ARNOLD MCNAIR

for the greater part of the extensive coast of the country, no docu-
ments have been produced to prove that there exist more precise
provisions, except for the coast off the county of Mére, for which
reference is made to the two royal decrees of 1869 and 1889 referred
to above.”

*
* *

Between 1908 and the publication of the Decree of 1935, the
United Kingdom repeatedly asked the Norwegian Government to
supply them with information as to their fishery limits in northern
Norway ; see the Report of the Foreign Affairs Committee of the
Storting dated June 24th, 1935 (Memorial, Annex 15), which states
that “‘The British Government have repeatedly requested that
the exact limit of this part of the coast should be fixed so that
it might be communicated to the trawler organizations.” The
Norwegian reply to these requests has been that the matter was
still under consideration by a Commission or in some other way,
e.g., in the letter of August rith, 1931, from the Norwegian
Ministry of Foreign Affairs, ‘‘the position is that the Storting have
not yet taken up a standpoint with regard to the final marking of
these lines in all details”.

The impression that I have formed is that what in the argument
of this case has been called “‘the Norwegian system’’ was in gesta-
tion from 1911 onwards, that the St. Just decision of 1934 (over-
ruling the Deutschland decision) marks its first public enunciation
as a system applicable to the whole coast, and that the Decree
of 1935 is its first concrete application by the Government upon
a large scale. I find it impossible to believe that it was in existence
as a system at the time of the Deutschland decision of 1926.

*
* *

(D) Another ground upon which Norwegian counsel have sought
to justify the Decree of 1935 is that in any case the waters com-
prised within the outer lines fixed by that Decree lie well within
the ancient fishing grounds of Norway to which she acquired a
historic title a long time ago.

I think it is true that waters which would otherwise have the
status of high seas can be acquired by a State by means of historic
title, at any rate if contiguous to territorial or national waters ;
see Lord Stowell in The Twee Gebroeders (1801), 3 Christopher
Robinson’s Admiralty Report 336, 339. But, as he said in that case :

‘*Strictly speaking, the nature of the claim brought forward on
this occasion is against the general inclination of the law ; for it is
a claim of private and exclusive property, on a subject where a

71
184 DISSENTING OPINION OF SIR ARNOLD MCNAIR

general, or at least a common use is to be presumed. It is a claim
which can onlv arise on portions of the sea, or on rivers flowing
through different States.... In the sea, out of the range of can-
non-shot, universal use is presumed.... Portions of the sea are pres-
cribed for.... But the general presumption certainly bears strongly
against such exclusive rights, and the title is a matter to be
established, on the part of those claiming under it, in the same
manner as all other legal demands are to be substantiated, by clear
and competent evidence.”

_ Another mile of law that appears to me to be relevant to the
question of historic title is that some proof is usually required of
the exercise of State jurisdiction, and that the independent activity
of private individuals is of little value unless it can be shown that
they have acted in pursuance of a licence or some other authority
received from their Governments or that in some other way their
Governments have asserted jurisdiction through them.

When the documents that have been submitted in this case in
support of historic title are examined, it appears to me that, with
one exception which I shall mention, they are marked by a lack of
precision as to the waters which were the subject of fishing. We
get expressions such as “‘near our fortress of Varshus’’, ‘off the
coasts of Finnmark’’, “‘the waters off the coast of this country’”’,
“near the land”, ‘‘fish quite close to the coast”, ‘‘unlawful fishing
which they have been practising in certain localities’, ‘‘the waters
of Finnmark”’, ‘fjords or their adjacent waters’’, ‘‘whaling in the
waters which wash the coast of Norway and its provinces, in partic-
ular Iceland and the Faroe Islands’’, etc., etc.

The exception is the case of the licences granted to Eric Lorch
in the seventeenth century (see Annex ror to Norwegian Rejoinder).
In 1688 he received a licence to fish in, amongst other places, “the
waters .... of the sunken rock of Gjesbaen”’ ; in 1692 he received a
licence to hunt whales ; in 1698 he received another licence to hunt
whales, which mentions, among other places, ‘the waters .... of the
sunken rock of Gjesbaen”. The last two licences state that it is
forbidden to “all strangers and unlicensed persons to take whales
in or without the fjords or their adjacent waters, within ten leagues
from the land’.

I do not know precisely where the rock called Gjesben or Gjes-
bene is situated, beyond the statement in paragraph 36 of the
Counter-Memorial that it is “‘near the word Alangstaran’’, which is
marked on the Norwegian Chart 6 (Annex 75 to the Rejoinder) as
being outside the outer Norwegian line of the Decree of 1935. On
the same chart of the region known as Lopphavet there appear to be
two fishing-banks called ‘‘Ytre Gjesboene’’ and, south of it, ‘‘Indre
Gjesboene’, the former being outside the outer line of the Decree
of 1935 and the latter between the outer line and the base-line of
that Decree. What the dimensions of the fishing-banks are is not

72
185 DISSENTING OPINION OF SIR ARNOLD MCNAIR

clear. The length of the base-line (from point 20 to 21) which runs
in front of Lopphavet is 44 miles, so that even if the licences formed
sufficient evidence to prove a historic title to a fishing-bank off
“the sunken rock of Gjesben’’, they could not affect so extensive
an area as Lopphavet. The three licences cover a period of ten
years and there is no evidence as to the duration of the fishery or
its subsequent history.

*
* *

In these circumstances I consider that the delimitation of terri-
torial waters made by the Norwegian Decree of 1935 is in conflict
with international law, and that its effect will be to injure the
principle of the freedom of the seas and to encourage further
encroachments upon the high seas by coastal States. I regret
therefore that I am unable to concur in the Judgment of the Court.

(Signed) ARNOLD D. McNaïr.

73
